Title: To Thomas Jefferson from Isaac Harby, 14 January 1826
From: Harby, Isaac
To: Jefferson, Thomas


Sir
Charleston
Jany 14th 1826
The honour of a Letter from Mr Jefferson was beyond my most pleasing anticipations. A copy of the “discourse” was naturally addressed to that man whose great object during a long and glorious life, has ever been the improvement and happiness of his fellow creatures. You, Sir, stand as a pillar of light directing the march of our country through the darkness of political bondage, into the cheerful, the tropical moon of political emancipation. To you, therefore, the theme on which I have presumed to touch, possesses its full interest; and it is a reward of which I shall never be deprived, that my honest efforts to improve my co-religionaires, in conjunction with my associates, have met the approbation of the good and great.—Our Society commenced with about a dozen members; it already (within a year) can enumerate above fifty. This is an immense victory over habit and prejudice. With patience and industry we hope in a few years to be able to establish a mode of worship simple and sensible, suited to the liberality of the age, improving to the Israelite, and acceptable to the Diety. The example set by the University which owes its noblest characteristics to your judgment & philanthropy, offers a bright pattern to every similar institution in our Country. May you honoured Sir, live to see your warmest wishes realized in the results. With sentiments of gratitude and admiration I am Yr Obt ServtIsaac Harby